Case 1:17-cv-06602-ILG-VMS Document 67 Filed 10/11/18 Page 1 of 1 PageID #: 302
 Case l:17-cv-06602-ILG-VMS Document 65 Filed 10/11/18 Page 1 of 1 PagelD #: 300

                               Law Office of Adam G. Singer,PLLC
                                      One Grand Central Place
                                     60 E.42nd Street, Suite 4600
                                         NEW YORK,NY 10165

  Sender                                                                                       Direct Dial
   Adam G. Singer                                                                           (212)842-2428
   Email                                                                                        Facsimile
   ASINGER@ADAMSINGERLAW.COM                                                                (212)658-9682




  October 11, 2018

  VIAECF
  The Honorable I. Leo Glasser
  Senior Judge
  U.S. District Court, EDNY
  225 Cadman Plaza East
  Brooklyn, NY 11201

             Re: Hammer v. Bank of America. N.A. et ah: l:17-cv-06602
                    Notice ofSettlement in Principle between Plaintiffand
                    Defendant Experian Information Solutions,Inc. only

  Dear Judge Glasser:

          This firm represents Plaintiff in the above-referenced action ("Action"). On
  behalf of Plaintiff and Defendant Experian Information Solutions, Inc.("Experian"), 1
  write to inform the Court that these parties(a) have reached a confidential settlement in
  principle of Plaintiffs claims against Experian in the Action, and (b)intend to move
  expeditiously to finalize the terms of settlement and execute a formal settlement
  agreement("Agreement"). When the settlement between these parties is finalized and
  all conditions ofthe Agreement are satisfied, Plaintiff and Experian, will, unless the
  Court directs otherwise, file a joint stipulation and proposed order dismissing all claims
  against Experian with prejudice.




                                    i                   Respectfully submitted,




                                                       Adam G. Singer



 Rockland                                                                                          Westchester
 75 Montebello Road                                                               445 Hamilton avenue.Suite 1102
 Suffern.NY 10901                        W.ADAMSINGERLAW.COM                               White Plains, NY 10601
